Interim Decision #2925

MATTER OF GUNAYDIN and KIRCALI
In Deportation Proceedings

A-23055205
A-23431315
Decided by Board October 27, 1982
(1) The status of a lawful permanent resident who has entered the United States without
inspection terminates only when the adjudication of his deportability becomes final in
administrative proceedings. Matter of M , 5 l&N Dec. 642 (BIA 1954), modified.
(2) A conviction for a deportable offense does not terminate the status of a lawful permanent resident_
(3) A lawful permanent resident alien who entered the United States without inspection
is not deportable upon subsequent reentry with a Form 1-151 under section 241(a)(1) of
the Immigration and Nationality Act, 8 U.S.C. 1251(a)(1), as being excludable under
section 212(a)(20) of the Act. 8 U.S.C_ riP2(a)(20), far lark of 9 valid visa
-

CHARGE:

Order: Act of 1952—Sec. 241(a)(1) [8 U.S.C. 1251(a)(1)I—Exeludable at entry under
sec. 212(a)(20), I&N Act (8 U.S.C. 1182(a)(20))—No valid -visa
(Both respondents)
ON BEHALF OF RESPONDENTS:

ON BEHALF OF SERVICE:

Brian S. Lafferty, Esquire

Joanna London
Acting Appellate
Trial Attorney

56- 08 Deny Street

Newark, New Jersey 07105
BY:

Milhollan, Chairman; IVIaniatis, Dunne, Morris, and Vacca, Board Members

In a decision dated January 27, 1982, the immigration judge found the
respondents deportable under section 241(a)(1) of the Immigration and
Nationality Act, 8 U.S.C. 1251(a)(1), as aliens who were excludable at
entry under section 212(a)(20) of the Act, 8 U.S.C. 1182(a)(20), for lack
of a valid immigrant visa. The respondents have appealed from that
decision. The record will be remanded to the immigration judge.
The respondents are both natives and citizens of Turkey who have
been accorded status as lawful permanent residents of the United States.
The record reflects that they left the United States to go to Canada on
September 5, 19F!. and, according to their own admissions, they reentered this country on Sispteinber 7, 1981. without submitting to :nspec226

Interim Decision #2925
tion. On September 8, 1981, both respondents were convicted of entering the United Stateg without inspection in violation of 8 U.S.C. 1325,
Orders to Show Cause were issued against the respondents on September 7, 1981, ehargingthem with deportability under section 241(a)(2)
of the Ad, 8 U.S.C. 1251(a)(2), for entering without inspection. On
October 29, 1981-, the respondents departed from the United States on

the advice of counsel for the admitted purpose of seeking readmission as
lawful permanent residents. The respondents returned to the United
States on October 30, 1981, and reentered the country upon presentation of their Alien Registration Receipt Cards (Form 1-151). The Ser-

vice issued new Orders to Show Cause on November 4, 1981, charging
the respondents with deportability under section 241(a)(1) of the Act for
excludability at entry under section 212(a)(20).
At deportatiOn proceedings, the respondents admitted each of the
allegations of the Orders to Show Cause but denied deportability. They
contended that as a matter of law they were not deportable for entering
without a valid immigrant visa because they were properly admitted as
lawful permanent residents at the time of their October 30, 1981, entry
which, they further. asserted, terminated their deportability for entry
5 I&N Dec. 642
without inspection. The Service relied on Matter of
(BIA 1954), to support its position that by making an entry without
inspection the respondents automatically terminated their lawful permanent resident status so as tb render their visas invalid.
In concluding that the respondents were not in possession of valid
immigrant visas when they made their second entry the immigration
judge declined to rely on Matter of M- alone, but determined that the
respondents' convictions constituted a sufficient adjudication of their
status to terminate their permanent residence.
In Matter of M-, supra, the Board stated in dicta that, in view of the
alien's entry without inspection, "it can no longer be said that his [lawful
' permanent resident] status has not changed. . . ." Subsequent to that
decision, we determined that an act which provides the basis for -a lawful

permanent resident alien's deportability does not itself terminate his
status. See Matter of Salmon., 16 I&N Dec. 734 (BIA 1978); Matter of
M-P-, 9 I&N Dee. 747 (BIA 1962); Matter of S-, 6 I&N Dec. 392 (BIA
1954, A.G. 1955); see also Matter of Mosqueda, 14 1&N Dec. 55 (R.C.
1972). Furthermore, in Matter of Lok, 18 I&N Dec. 101 (BIA 1981),
we held that an alien's lawful permanent resident status ends as a result
of his commission of a deportable offense only upon the entry of a final
order of deportation) In light of these decisions, we believe that the
I We noted in our decision that lawful permanent resident status may also change as a

result of rescission, relinquishment, departure under an order of exclusion or deportation,
and adjustment to nonimmigrant status. See Matter of Lok, supra, at n. 8.
327

Interim Decision #2925
language of Matter of M-, supra, relating to a change of lawful permanent resident status was improvident. Therefore, we shall withdraw
from the dicta in that case to the extent that it indicates that an entry
without inspection automatically results in the termination of lawful
permanent resident status. We now hold that the status of a lawful
permanent resident who has entered the United States without inspection terminates only when the adjudication of his deportability becomes
final in administrative proceedings. We find no reason to reach a contrary conclusion where a conviction for a deportable offense has occurred.
We conclude that the respondents were not deportable under section
241(a)(1) as aliens excludable under section 212(a)(20) at the time of
their entry. Therefore, the charge upon which the immigration judge
found the respondents deportable has not been sustained. However, the
respondents were also charged with deportability for their entry without inspection in the Orders to Show Cause of September 7, 1981, which
remain in effect. See Matter of Brown, 18 I&N Dec. 324 (BIA 1982).
We shall accordingly remand the record to the immigration judge for
further proceedings to determine the respondents' deportability under

section 241(a)(2) of the Act. See Matter of Ruts, 18 I&N Dec. 320 (BIA
1982).
ORDER: The record is remanded to the immigration judge for
further proceedings consistent with the foregoing opinion.

. 328

